          Case 9:20-cr-00022-DLC Document 39 Filed 09/15/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION



  UNITED STATES OF AMERICA,
                                                   CR 20-22-M-DLC
                       Plaintiff,

  vs.                                               FINDINGS AND
                                                    RECOMMENDATION
  TRACY EUGENE CONARD,                              CONCERNING PLEA

                       Defendant.


        The Defendant, by consent, has appeared before me under Fed. R. Crim. P.

11 and has entered a plea of guilty to one count of possession with intent to

distribute controlled substances in violation of 21 U.S.C. § 841(a)(1) as set forth in

Count I ofthe Indictment. Defendant further agrees to the forfeiture allegation in

the Indictment. In exchange for Defendant’s plea, the United States has agreed to

dismiss Count II ofthe Indictment.

        After examining the Defendant under oath, I have made the following

determinations:

        1. That the Defendant is fully competent and capable of entering an

informed and voluntary plea to the criminal offense charged against him, and an

informed and voluntary admission to the allegation of forfeiture;


                                          1
         Case 9:20-cr-00022-DLC Document 39 Filed 09/15/20 Page 2 of 3



      2. That the Defendant is aware ofthe nature of the charge against him and

the consequences of pleading guilty to the charge;

      3. That the Defendant understands the allegation of forfeiture and the

consequences of admitting to the allegation;

      4. That the Defendant fully understands his constitutional rights, and the

extent to which he is waiving those rights by pleading guilty to the criminal

offense charged against him, and admitting to the allegation offorfeiture;

       5. That both his plea of guilty to the criminal offense charged against him

and his admission to the allegation of forfeiture are knowingly and voluntarily

entered, and are both supported by independent factual grounds sufficient to prove

each ofthe essential elements ofthe criminal offense charged and the legal basis

for the forfeiture.

       The Court further concludes that the Defendant had adequate time to review

the Plea Agreement with counsel, that he fully understands each and every

provision of the agreement and that all of the statements in the Plea Agreement are

true. Therefore, I recommend that the Defendant be adjudged guilty of Count I of

the Indictment, that sentence be imposed, and that the agreed forfeiture be imposed

against Defendant. I further recommend that Count II ofthe Indictment be

dismissed.


                                          2
       Case 9:20-cr-00022-DLC Document 39 Filed 09/15/20 Page 3 of 3



      This report is forwarded with the recommendation that the Court defer

a decision regarding acceptance until the Court has reviewed the Plea

Agreement and the presentence report.

           DATED this 15th day of September, 2020.




                                                      /
                                   iCathleen L. DeSoto
                                   United States Magistrate Judge




                                      3
